DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)15-20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Tavakoli (CA 2,904,764) or, in the alternative, under 35 U.S.C. 103 as obvious over Tavakoli (CA 2,904,764) in view of Byrne (WO 2007/138289) (which is incorporated by reference).
Tavakoli discloses a method of attaching artificial eyelashes comprising applying adhesive to an underside of a natural lash (paragraph 62); arranging a first plurality of lash extensions (1) at the underside of the natural lash, wherein each of the first plurality of lash extensions comprise a first plurality of artificial hairs (Band 1 Figure 4) and a first base (Figure 3; A 1; paragraph 4) from which the first artificial hairs protrude, wherein the first base comprises a top side designed to attach to the underside of the natural lash (paragraph 62); applying adhesive to bottom sides of the first plurality of lash extensions (paragraph 41; 42); and arranging a second plurality of lash extensions (Band 2; Figure 4) at the bottom sides of the first plurality of lash extensions (see Figures 4-5), wherein each of the second plurality of lash extensions comprise a second plurality of artificial hairs and a second base from which the second artificial hairs protrude (Band 2, Figure 4), wherein the second base comprises a top side designed to attach to a bottom side of one or more of the first plurality of lash extensions (paragraphs 41-42). The bottom sides of the first bases and the top sides of the second bases are substantially flat to facilitate the attachment of the second plurality of lash extensions to the first plurality of lash extensions (see Figure 2A and 2B). The first plurality of lash extensions (Band 1) comprise a first lash extension and the second plurality of lash extensions (Band 2) comprise a second lash extension, wherein the second lash extension is attachable to the first lash extension in an offset arrangement where a backside of the second base of the second lash extension is offset from a front side of the first base of the first lash extension (see Figures 4-5). The second lash extension of the second plurality of lash extensions is attachable to a first lash extension of the first plurality of lash extensions in at least one of a staggered arrangement or an 
Tavakoli does not disclose the first plurality of lash extension are arranged along a lash line or applying adhesive to bottom sides of the first plurality of lash extension that are arranged at the underside of the natural lash line. Byrne teaches using a plurality of first lash extensions along a lash line in order to provide various configurations that can be of a natural or more dramatic effect (see Figures 1-14; page 4, second paragraph “The invention also enables a much greater variety of eyelash adornments to be constructed as the elements can not only be placed side-by side, but also layered, overlapped, or stacked and easily customized by the wearer.”). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the eyelash units of Tavakoli be separated from a single base into a plurality of bases extending across the lash line as taught by Byre to allow the user to change appearance from a dramatic look to a natural look depending on the users’ preference. Furthermore, it has been held that construction a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 169, USPQ 177, 179. For instance the creating the lash units of Tavakoli into subassemblies would require routine skill in the art as evidence by Byrne (incorporated by reference into Tavakoli).
Regarding the limitation “applying adhesive to bottom sides of the first plurality of lash extension that are arranged at the underside of the natural lash line” Tavakoli 
Response to Arguments
Applicant’s arguments filed 5/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
8/4/2021